Citation Nr: 1537455	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-46 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for a sleep disability manifested by insomnia.  

3.  Entitlement to service connection for hypertension, to include as due to service-connected disability.  

4.  Entitlement to service connection for right lower extremity peripheral neuropathy.  

5.  Entitlement to service connection for left lower extremity peripheral neuropathy.  

6.  Entitlement to an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy.  

7.  Entitlement to an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from April 1966 to March 1969.  He served in the United States Marine Corps and is a recipient of the Combat Action Ribbon (CAR) and a Purple Heart.  

The present matters come to the Board of Veterans' Appeals (Board) on appeal following August 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A supplemental statement of the case (SSOC) was issued in February 2015.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a June 2015 Travel Board hearing.  

The issues of service connection for a sleep disability manifested by insomnia and for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  At no time during the current appeal has sleep apnea been shown. 

2.  The evidence is in equipoise as to whether the Veteran's right lower extremity peripheral neuropathy is attributable to his service-connected diabetes mellitus (type II).  

3.  The evidence is in equipoise as to whether the Veteran's left lower extremity peripheral neuropathy is attributable to service-connected diabetes mellitus (type II).  

4.  The Veteran's right upper extremity neuropathy is manifested by mild incomplete paralysis of the ulnar nerve with mild pain and paresthesias, decreased vibration sensation, and absence of light touch sensation of the hands/fingers; moderate, moderately severe, or severe incomplete paralysis of the ulnar nerve has not been shown.  

5.  The Veteran's left upper extremity neuropathy is manifested by mild incomplete paralysis of the ulnar nerve with mild pain and paresthesias, decreased vibration sensation, and absence of light touch sensation of the hands/fingers; moderate, moderately severe, or severe incomplete paralysis of the ulnar nerve has not been shown.  

6.  There is reasonable doubt as to whether the Veteran's service-connected disabilities preclude substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2015).

2.  The criteria for entitlement to service connection for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

3.  The criteria for entitlement to service connection for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

4.  The criteria for a rating in excess of 10 percent for right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2015).

5.  The criteria for a rating in excess of 10 percent for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2015).

6.  The criteria for an award of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes at the outset that, as a general rule, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The Board finds that all notification action needed has been accomplished to make a decision on the claims of service connection for sleep apnea, peripheral neuropathy of the lower extremities, as well as initial ratings in excess of 10 percent for peripheral neuropathy of the upper extremities, and for a TDIU.  

In February 2009 and December 2009 letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  The RO also notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records.  In addition, the letters provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records (STRs) are associated with his electronic claims file as are VA and private treatment records, as well as Social Security Administration (SSA) records.  The Veteran had been provided a number of VA examinations.  Otherwise, the Veteran and his representative have provided argument and testimony in support of the appeal.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide those claims being decided herein and no further action is necessary.  



(CONTINUED ON NEXT PAGE)


II. Analysis

Service Connection

Service connection may be established on a direct basis for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a claimed disorder, there generally must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Sleep Apnea

A review of the Veteran's STRs does not reflect findings, diagnoses, or treatment for sleep apnea.  

Post service medical evidence reflects that in a March 2005 private treatment record the Veteran's wife was noted to report that the Veteran did snore and stop breathing at night.  

Thereafter, in an August 2009 VA pulmonary consultation note, the clinician noted the following with respect to the Veteran:

[P]er wife not snoring, but "humming sound" when he breathes.  [D]uring the night, never sleeps which has been the case since they were married.  [P]er [Veteran] he cannot settle down enough to fall asleep.  [N]one of this has changed in 40 years.  [H]e falls asleep during the day sometimes, but again [Veteran] and wife say he doesn't sleep at night for any significant period of time.  




In an August 2009 VA sleep disorders note, the clinician's impression was low clinical suspicion for obstructive sleep apnea.  In so concluding, the clinician noted the following:  

[The Veteran] does not snore.  He has not been observed to stop breathing but his wife describes a strange hum when he is breathing.  He has not woken from sleep gasping for air or choking but often wakes up with a dry mouth.  He does suffer from nasal congestion.  

[The Veteran] does not complain of excessive daytime sleepiness.  Normally he falls asleep daily, 1-2 times per day.  He falls asleep while watching TV or reading.  He denies falling asleep while driving and has had no near accidents because of drowsy driving.  

An October 2009 VA pulmonary sleep note (drafted by the August 2009 VA clinician) reported, in particular, that the Veteran had again denied snoring or excessive daytime sleepiness.  

In an April 2010 VA respiratory examination, the examiner noted that the Veteran had no daytime hypersomnolence and was not being treated, in particular, with a CPAP (continuous positive airway pressure) machine/mask.  The examiner's diagnosis was that the Veteran had insomnia but not sleep apnea.  She noted that there was no confirmed diagnosis of sleep apnea.  

In the present case, the Board finds that the evidence does not support a finding of a diagnosis of sleep apnea.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the absence of proof of a present disability there can be no valid claim.).  At the very least, the evidence must show that, at some point during the appeal period the Veteran has the disability for which benefits are being claimed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a claim for service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent medical evidence reflective of a diagnosis for sleep apnea at any time during the appeal period.  

The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case-whether the Veteran has sleep apnea falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Board finds persuasive in this regard that medical evidence documents the Veteran's denial of symptoms associated with sleep apnea such as snoring or excessive daytime sleepiness, and the Veteran is not noted to be using a CPAP machine/mask.  

Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not help the Veteran, and the Veteran's claim of entitlement to service connection for sleep apnea is denied.  See 38 U.S.C.A §5107.  

Peripheral Neuropathy of the Lower Extremities

In January 2009, the Veteran filed a claim of service connection for peripheral neuropathy of the lower extremities.  The Veteran has asserted that he developed peripheral neuropathy as secondary to his service-connected diabetes mellitus (type II).  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that VA treatment records reflect that the Veteran abused alcohol following his release from active service in 1970 and then reportedly stopped the abuse sometime between 1992 and 1995 (based on varying accounts noted in VA examinations and treatment records).  Otherwise, VA records document that the Veteran has continued to have occasional wine with meals and/or a few beers during the week.  During his June 2015 Board hearing, the Veteran is noted as testifying that he stopped abusing alcohol in "1973."  It would appear the "1973" date was either transcribed in error or is a misrepresentation by the Veteran.  A June 2002 VA examination noted that the Veteran had quit drinking "10 years ago."  An August 2004 VA examination also noted the Veteran's report that, "He basically has quit drinking 10 years ago so that is no longer a problem."  A March 2007 VA examination report notes that the Veteran's alcohol use was heavy until "14 years ago."  

The medical literature supports that along with diabetes mellitus, excessive use of alcohol can cause peripheral neuropathy.  Alcoholic neuropathy is damage to the nerves that results from excessive drinking of alcohol and from nutritional deficiency.  The risks for alcoholic neuropathy include long-term, heavy alcohol use and alcoholism that is present for 10 years or more.  See www.nlm.nih.gov (National Institutes of Health (MedlinePlus)).  

Initially, the Board notes that while lay persons, such as the Veteran, are competent to provide opinions on some medical issues, Kahana, supra, as to the specific issue in this case-whether the Veteran's peripheral neuropathy is related to service or service-connected disability, falls outside the realm of common knowledge or expertise of the Veteran.  Jandreau, supra.  

The Veteran's STRs do not reflect findings or treatment for neuropathy of the lower extremities.  Otherwise, there is evidence both for and against the Veteran's claim that peripheral neuropathy of the lower extremities is related to his service-connected diabetes mellitus.  

In a January 2006 private treatment record it was noted that the Veteran had non-insulin dependent diabetes mellitus newly diagnosed.  The Veteran's condition was controlled by diet.  

In April 2007, a VA clinician (nurse practitioner) diagnosed the Veteran with mild peripheral neuropathy of the feet.  She commented:

I cannot resolve the issue of mild peripheral neuropathy of bilateral feet caused by diabetes mellitus or by previous history of heavy alcohol consumption.  The diabetes mellitus type 2 has been well controlled since diagnosis in 2006.  

In an addendum medical opinion later that day, from a co-signing physician (endocrinologist), it was noted:

It is not as likely as not that the veteran's peripheral neuropathy is related to his recently diagnosed [diabetes mellitus].  It takes years to develop peripheral neuropathy secondary to [diabetes mellitus].  

Following an October 2009 VA EMG (electromyography)/NCS (nerve conduction study), a VA clinician commented that the Veteran had peripheral polyneuropathy involving upper and lower extremities "possibly related to history of [diabetes mellitus]."  

The Veteran underwent a VA examination in April 2010.  The diagnosis was diabetic neuropathy of all four extremities.  The VA examiner (physician assistant) opined the following:

Diabetic neuropathy is one of the most prevalent complications of diabetes; approximately 50% of patients with diabetes will develop neuropathy at some point in their life.  Thus it is as least as likely as not caused by or a result of this [Veteran's] Diabetes Mellitus type II.  

The April 2010 VA examiner's report was co-signed by a physician (internist).  

In a February 2015 VA DBQ, a VA examiner (physician assistant) reported that it was more likely than not that the Veteran's peripheral neuropathy of the lower extremities was related to his history of alcohol abuse.  He indicated that this would be due to the time frame involving the onset of his Diabetes Mellitus in 2006 and peripheral neuropathy symptoms in the same year.  As such, alcohol was the more likely cause.  At the same time, the VA examiner commented:

Since the Veteran is now almost ten years into his diagnosed Diabetes Mellitus it would be expected that he would have some degree of peripheral neuropathy attributed to the Diabetes because of the time frame.  This examiner could not without speculation determine the degree of aggravation that his Diabetes Mellitus has caused to his peripheral neuropathy of bilateral upper and lower extremities.  

The Board notes that in the above referenced July 2010 rating decision, an RO adjudicator granted service connection and assigned noncompensable ratings for peripheral neuropathy of the upper extremities (since increased to 10 percent).  The basis of the award was the April 2010 VA examiner's favorable opinion.  In a subsequent September 2010 statement of the case (SOC), the RO continued a February 2009 rating decision denial of service connection for peripheral neuropathy of the lower extremities.  In doing so, a different RO adjudicator weighed and considered the April 2010 VA examiner's opinion with the rest of the opinion evidence.  The RO adjudicator concluded that the unfavorable opinion evidence was more probative.  The Veteran and his representative have expressed confusion regarding the RO's decision making process and the probative value assigned by the two different RO adjudicators when weighing the April 2010 VA examiner's opinion.  

With the above in mind, the Board notes that the facts of this case present a complex clinical picture.  It is clear that the Veteran's long standing alcohol abuse, approximately 20-plus years, provides support for the conclusion that his peripheral neuropathy is alcohol related.  Furthermore, there is medical opinion evidence in the record to support such a conclusion.  At the same time, the April 2010 VA examiner concluded that the Veteran's peripheral neuropathy was related to his service-connected diabetes mellitus.  The VA examiner identified that she had reviewed the Veteran's claims file; thus, it is assumed that she was aware of the Veteran's alcohol abuse for many years and also of the April 2007 VA clinician's findings.  The Board otherwise finds persuasive that the February 2015 VA examiner, while agreeing with the April 2007 VA clinician's opinion that the Veteran's peripheral neuropathy was related to alcohol abuse, also commented that the Veteran would be expected to have some degree of peripheral neuropathy related to his diabetes mellitus based on the number of years the Veteran had had diabetes mellitus.  The February 2015 VA examiner did not quantify the Veteran's diabetic neuropathy in relation to the alcohol-related neuropathy.  

With respect to the above, the Board is mindful that when it is not medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected conditions, all signs and symptoms are to be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).   

In the present case, in weighing the competent evidence of record, the Board finds the favorable and unfavorable opinions are in equipoise.  There is medical evidence for and against the conclusion that the Veteran's peripheral neuropathy of the lower extremities is related to his service-connected diabetes mellitus (type II).  Finding reasonable doubt in the Veteran's favor, the Board concludes that the nexus element required for service connection has been satisfied and that the Veteran has peripheral neuropathy of the lower extremities that is proximately due to his service-connected diabetes mellitus (type II).  38 C.F.R. §§ 3.102, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans' benefits, the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits).  
Increased Rating

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that peripheral neuropathy of the upper extremities is rated under those diagnostic codes for the peripheral nerves under 38 C.F.R. § 4.124a.  See 38 C.F.R. § 4.20 (2015).  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015).  

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis, which has not been shown, given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See note preceding 38 C.F.R. § 4.124, Diagnostic Code 8510.  

Also, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved with a maximum equal to severe incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to, above, will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2015).  

By way of history, in July 2010 the Veteran was granted service connection and assigned noncompensable ratings for peripheral neuropathy of the upper extremities.  The awards were effective December 3, 2009.  The Veteran appealed that decision and the noncompensable ratings assigned.  In a November 2011 decision, the RO increased the Veteran's disability ratings to 10 percent (effective December 3, 2009) for each upper extremity.  

The RO has evaluated the Veteran's upper extremity neuropathy under 38 C.F.R. § 4.124, Diagnostic Code 8616 for neuritis of the ulnar nerve.  In the above referenced February 2015 VA peripheral nerves DBQ, the examiner has identified the Veteran's ulnar nerve as being effected by the service-connected peripheral neuropathy.  The Veteran and his representative have also referred to the ulnar nerve in their arguments for a higher initial rating.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8516, for impairment of the ulnar nerve, a 10 percent rating is warranted for mild incomplete paralysis of the hand, dominant and nondominant.  Moderate incomplete paralysis warrants a 30 percent rating for the dominant hand and a 20 percent rating for the non-dominant hand.  Severe incomplete paralysis warrants a 30 percent rating for the non-dominant hand and a 40 percent rating for the dominant hand.  A 50 percent rating is assignable for complete paralysis of the minor hand, and a 60 percent rating is assignable for complete paralysis of the major hand with the "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers; inability to spread the fingers (or reverse); inability to adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  

With regard to the evidence of record, of note, in an April 2010 VA examination, the Veteran complained of numbness and tingling in his hands.  There was no flare ups reported.  Clinical evaluation revealed sensation to be decreased, deep tendon reflexes were 2/4, muscle strength was 5/5, and there was no tenderness to palpation in the joint areas.  The examiner noted that the Veteran was left handed.  She also referenced EMG (electromyography)/NCS (nerve conduction study) findings which, in particular, revealed moderate active denervation signs in bilateral AH (abductor hallices) and ADQP (abductor digiti quinti pedis) as well as mild to moderate sensory more than motor predominantly demyelinating-type peripheral polyneuropathy involving the upper (and lower) extremities.  The examiner went on to comment that the Veteran's peripheral neuropathy did not present any functional impairment.  

In a report of February 2015 VA "peripheral nerves" DBQ, the examiner noted bilateral symptoms of mild pain and mild paresthesias without numbness in the upper extremities.  Grip strength was 4/5 (less than normal strength) as was the Veteran's ability to pinch (thumb to index finger).  Deep tendon reflexes of the biceps and triceps were 2+ (normal) while the brachioradialis was 1+ (decreased).  In addition, light touch sensation of the shoulder and inner/outer forearm area was normal, but noted as absent in the hands/fingers.  Also, position sense of the upper extremities was normal but vibration sensation was decreased.  There was no muscle atrophy of the upper extremities.  The VA examiner identified that the Veteran's ulnar nerve was effected by peripheral neuropathy and resulted in incomplete paralysis.  The severity was reported as mild bilaterally.  

With regard to the Veteran's contentions, in a January 2011 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran commented:

I also disagree with the 10% rating for both of my upper extremities for the neuropathy/diabetic neuropathy/ulnar nerve damage.  The Rating Decision dated 11/23/2010 clearly states "[t]he examiner indicated that your peripheral neuropathy of the upper extremities is mild to moderate in severity."  It should be deemed "moderate" at a minimum.  

Therefore, as the examiner noted my neuropathy is "mild to moderate," numbness and tingling is present, and sensation was decreased, the proper ratings are 20% for the non-dominant hand and 30% for the dominant hand.  

During his June 2015 Board hearing, the Veteran reported that his dominant hand was his left.  Otherwise, when asked about his symptoms related to his peripheral neuropathy, the Veteran did not report any but did argue that he was entitled to a higher rating based on the EMG/NCS test findings.  

Here, the evidence demonstrates that the Veteran's peripheral neuropathy of the upper extremities is manifested by pain, paresthesias, tingling, and decreased sensation.  

As quoted above, 38 C.F.R. § 4.124a provides that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Based on its plain language, this sentence provides only a maximum rating for wholly sensory manifestations of incomplete paralysis of a peripheral nerve.  There is no mention of non-sensory manifestations.  It does not logically follow that any claimant exhibiting nonsensory manifestations should necessarily be rated at a higher level than 10 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  

With the above in mind, the Veteran has not alleged a significant functional impairment associated with his upper extremities and the VA examination reports do not necessarily reflect such impairment.  Clinical findings have reflected less than normal grip strength, less than normal pinching ability between the thumb and index finger, absent light touch of the hands/fingers, along with hand/finger pain.  The February 2015 VA examiner considered these findings and did not conclude that the Veteran's overall symptomatology demonstrated moderate incomplete paralysis or greater.  Thus, taking into consideration the Veteran's overall disability picture during the appeal period, to include the Veteran's contentions, the evidence does not necessarily suggest that a moderate rating would be appropriate.  

The Veteran and his representative have also argued that because the EMG/NCS diagnostic test results reveal mild to moderate neuropathy in the upper extremities, the Veteran's disability picture more reflects or more nearly approximates moderate incomplete paralysis of the ulnar nerve.  As noted above, in rating peripheral nerve injuries and their residuals, attention is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  As such, it is the clinical findings related to the nerve impairment, and not necessarily the diagnostic test findings themselves, that are an important consideration.  

In the present case, the April 2010 VA examiner reported that the Veteran suffered from diabetic neuropathy of the upper extremities.  She did not indicate the severity of the incomplete paralysis.  However, the VA examiner, even with her consideration of the EMG/NCS test findings, noted that the Veteran's peripheral neuropathy did not result in any functional impairment.  Otherwise, the February 2015 VA examiner, as discussed previously, reported that the severity of the Veteran's incomplete paralysis was mild.  He also reviewed the EMG/NCS test findings.  In so finding, the examiner did not find any muscle atrophy nor did he identify the Veteran as having complete paralysis of the ulnar nerve.  Clinical findings on examination revealed reflexes of the biceps and triceps to be normal with brachioradialis reflexes decreased but not absent.  Pain in the Veteran's hands was identified as constant but mild, with absent light touch sensation associated with the Veteran's hands/fingers.  The VA examiner did not find that the Veteran's overall symptomatology demonstrated moderate incomplete paralysis or greater of the ulnar nerve.  

Finally, the Board notes that the Veteran has not identified, nor has the Board found, any evidence that would arguably make another diagnostic code applicable to his appeal.  The Veteran's peripheral neuropathy is best considered for bilateral hand impairment, which the Board has considered under the diagnostic code applicable to paralysis of the ulnar nerve.  

Therefore, in light of the evidence of record, to include the Veteran's statements and testimony, and the lack of any medical evidence demonstrating moderate, or greater, incomplete paralysis (or evidence of complete paralysis) of the ulnar nerve, the Board does not find the evidence supports or more nearly approximates initial ratings in excess of 10 percent for peripheral neuropathy of the right upper extremity or of the left upper extremity.  As such, ratings greater than 10 percent for peripheral neuropathy of the right upper extremity or of the left upper extremity are not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claims, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If an exceptional or unusual disability picture is found, the RO would then refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).   

The Board also notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 C.F.R. § 3.321 requires consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extra-schedular rating based on the combined effect of his or her  service-connected disabilities, individually or in combination.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board has a duty to consider the aggregate effects of all service-connected disabilities, even those not in appellate status, before determining whether referral for an extra-schedular rating is warranted.  Id.  See also Eason v. McDonald, U.S. Vet. App. No. 14-0413 (May 12, 2015).  While the Board recognizes that a single-judge decision, such as Eason, carries no precedential weight, such a decision may be relied upon for any persuasiveness or reasoning it contains.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

The Veteran's service-connected disabilities consist of his peripheral neuropathy of the right upper extremity and the left upper extremity, each evaluated as 10 percent disabling; posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; diabetic nephropathy, evaluated as 60 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable (0 percent).  (Parenthetically, the Board's decision, above, has granted service connection for peripheral neuropathy of the lower extremities.  A disability rating and effective date are to be assigned by the RO.)  

In the present instance, the Board finds that the rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8516 (neuropathy); 38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD); 38 C.F.R. § 4.115b, Diagnostic Code 7541 (nephropathy); 38 C.F.R. § 4.119, Diagnostic Code 7913 (diabetes mellitus); 38 C.F.R. § 4.87, Diagnostic Code 6260 (tinnitus); and 38 C.F.R. § 4.85, Diagnostic Code 6100 (hearing loss) contemplate the Veteran's reported symptoms associated with these disabilities.  

Thus, the first step of the Thun analysis, whether the rating criteria adequately address all of the claimant's symptomatology associated with his service-connected disabilities, has been met.  As such, the Board's extra-schedular analysis ends, and consideration of the second step-whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization-is not warranted.  Therefore, without sufficient evidence reflecting that the Veteran's disability picture related to his service-connected disabilities is not contemplated by the rating schedule, referral for a determination of whether the Veteran's aggregate disability picture requires the assignment of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, supra.

Individual Unemployability

In the above referenced July 2010 rating decision, the RO denied the Veteran's claim for a TDIU.  The Veteran filed an NOD later that same month and the RO issued a statement of the case (SOC) in May 2011.  The Veteran failed to timely perfect an appeal of the issue.  The Veteran has since raised the issue of a TDIU, most recently during his June 2015 Board hearing.  As is discussed below, the Board has assumed jurisdiction of the Veteran's claim of entitlement to a TDIU.  

The law provides that a TDIU due to service-connected disability may be assigned where a claimant is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are a claimant's education and employment history and loss of work-related functions due to pain.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or a claimant's advancing age.  See 38 C.F.R. § 4.19 (2015).  

The Veteran has service-connected disabilities rated as 60 percent (diabetic nephropathy) and 70 percent (PTSD).  His combined disability rating is noted to have been 80 percent effective July 1, 2006, and is currently 90 percent effective July 26, 2013.  

Every claim for a higher evaluation includes a claim for a TDIU where the Veteran claims that his service-connected disability prevents him from working. See Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  In Rice, the Court held that a request for TDIU, either expressly raised by a claimant or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of an initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based is already service connected, as part of a claim for increased compensation.  Id.  

In the Veteran's original application for a TDIU (VA Form 21-8940), received by the RO in December 2009, the Veteran alleged that he was unemployable due to all his service-connected disabilities, which included PTSD and diabetes mellitus.  The Veteran identified that he had last worked full time in January 2009.  He also identified that his highest level of education had been high school (12th grade).  The Veteran's written arguments regarding unemployability appear to focus primarily on his PTSD and his peripheral neuropathy of the upper and lower extremities.  

The Board notes that if a veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim (except where appellate jurisdiction is assumed in order to grant a benefit).  See 38 C.F.R. 19.13(a) (2015); VAOGCPREC 6-96 (August 16, 1996).  Nonetheless, in the present case, the fact that the Veteran has requested consideration for a TDIU based in part on his service-connected PTSD (for which an appeal for a higher rating is not currently pending) does not obviate the Board's responsibility to address whether the Veteran is entitled to TDIU as part of the adjudication of his rating-increase claim for his bilateral peripheral neuropathy of the upper extremities and his claim related to service connection for peripheral neuropathy of the lower extremities.  Thus, the issue of the Veteran's TDIU is appropriately before the Board.  

In the above referenced April 2010 VA PTSD/TDIU examination, the examiner (clinical psychologist) discussed the Veteran's psychological testing and concluded:

In summary, the psychometric findings show that [the Veteran] was consciously exaggerating his responses to the test, most likely for purposes of bolstering his request for unemployability.  

Otherwise, the examiner commented:

It is more likely than not that [the Veteran's] PTSD has at least a moderate impact on impairing his abilities to work productively.  Equal contributions are likely made by his increased physical impairments and ailments from aging, which, when combined with his PTSD symptoms, would likely make working on his feet and around other people all day a very difficult task for him on bad days.  He would likely be easily irritated, critical of others, and be at risk of losing his temper when pressured to adapt to normal work environments.  It is clear from this examination . . . that [the Veteran] is exaggerating his PTSD symptoms for purposes of bolstering his disability claim, and that his complaints of physical problems have increased and are the major contributor to his desire to be considered unemployable. 

The examiner added the following:

It is possible that he could handle a sedentary job that does not involve much interaction with others, but it is unlikely that he would be motivated to find such a job, and unlikely that such a job would be offered.  

Additionally, in the above referenced February 2015 VA peripheral nerves examination, the examiner reported the Veteran's symptoms of mild pain and paresthesias along with decreased sensation and deep tendon reflexes of both the upper and lower extremities.  The examiner concluded that the Veteran's upper extremities demonstrated mild incomplete paralysis of the ulnar nerve while the lower extremities demonstrated moderate incomplete paralysis of the sciatic nerve.  The examiner reported that the peripheral neuropathy did not impact the Veteran's ability to work.  Otherwise, the VA examiner, in a separate VA examination that same month (February 2015) diagnosed the Veteran with diabetic nephropathy and chronic renal disease.  The examiner related the nephropathy to the Veteran's service-connected diabetes mellitus.  He also indicated that the kidney condition would not impact the Veteran's ability to work.  The VA examiner provided no rationale for his conclusions concerning the Veteran's employability in relation to  the peripheral neuropathy or the diabetic nephropathy.  

The present facts related to the claim for a TDIU present a complex clinical picture.  The Veteran has mental health issues and peripheral neuropathy that would appear to impact his ability to work effectively and maintain gainful employment.  He also presents with diabetic nephropathy.  Moreover, the Veteran has a limited educational history completing no higher than the 12th grade.  His employment history reflects manual-labor type positions.  With that said, the Veteran also suffers from other nonservice-connected disabilities that could affect his ability to maintain gainful employment.  These include chronic obstructive pulmonary disease (COPD) and reflux disease (GERD).  VA treatment notes also reflect the Veteran's complaints of back, right shoulder, and hip pain.  He has also been identified as being obese and having a long smoking history.  The Board has also considered the April 2010 VA examiner's comment that the Veteran does not appear motivated to find sedentary work.  

Here, taking into consideration the complete evidentiary picture, to include the Veteran's limited education, the Board finds there is reasonable doubt as to whether the Veteran's service-connected disabilities render him unable to obtain or maintain gainful employment.  Finding in favor of the Veteran on this issue, entitlement to a TDIU is consequently warranted.  38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for right lower extremity peripheral neuropathy, secondary to service-connected diabetes mellitus (type II), is granted.  

Entitlement to service connection for left lower extremity peripheral neuropathy, secondary to service-connected diabetes mellitus (type II), is granted.  

Entitlement to a rating in excess of 10 percent for right upper extremity peripheral neuropathy is denied.  

Entitlement to a rating in excess of 10 percent for left upper extremity peripheral neuropathy is denied.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

With regard to the claim of service connection for a sleep disability manifested by insomnia, the Veteran's STRs do not reflect findings or treatment related to sleep disturbance.  

As referenced previously, in an August 2009 VA pulmonary consultation note, the clinician noted the following with respect to the Veteran:

[D]uring the night, never sleeps which has been the case since [the Veteran and his wife] were married.  [P]er [Veteran] he cannot settle down enough to fall asleep.  [N]one of this has changed in 40 years.  [H]e falls asleep during the day sometimes, but again [Veteran] and wife say he doesn't sleep at night for any significant period of time.  

In an August 2009 VA sleep disorders note, the clinician noted, in particular, the following:

[The Veteran] does not complain of excessive daytime sleepiness.  Normally he falls asleep daily, 1-2 times per day.  He falls asleep while watching TV or reading.  He denies falling asleep while driving and has had no near accidents because of drowsy driving.  He has had problems with sleepiness for 40 years.  

In an August 2009 VA treatment record, the clinician noted that, "It seems that diabetes and PTSD may be more likely to cause both the sleeping problems and his hypertension.  

In a September 2009 VA psychiatry outpatient note, the clinician reported:

Says that sleep is slightly improved, however does not go to sleep until about 1:00am to 2:00am then takes medications.  Finds that when he awakens is more lethargic.  Says that he will take it earlier so that he has a more steady sleep.  Still continues to have nightmares and night terrors, however, claims that they are less.  

In an April 2010 VA respiratory examination, the examiner diagnosed the Veteran with insomnia.  The examiner commented that, ". . . although [Veteran] does have occasional insomnia it is not caused by or a result of diabetes or PTSD."  

In an April 2010 VA TDIU/PTSD examination, the examiner noted the Veteran's report that the taking of medications was making it so he couldn't sleep right.  The examiner commented that the Veteran's PTSD included hyperarousal symptoms as part of criteria D for the disorder.  He described them as follows:

Difficulty falling or staying asleep: hard to get to sleep, usually taking an hour, waking up 3-5 times [a] night, often [a]wakened by pain in hands, or nightmares, or some dream, or noises.  

The examiner went on to comment:

. . . the current exam finds that while his PTSD condition would ordinarily have a contribution to his disturbed sleep, the actual degree to which his sleep is disturbed is not likely to be as great as he reported in this exam (when compared to inconsistent patterns in his reports to his medication provider when considering symptom exaggeration on the MMPI-2 results).  He reports that there has been no change in his sleep problems since last exam (and even reports some decrease in nightmare intensity), while also citing greater disruption due to physical problems, e.g., pain in his hands.  As such, the conclusion in this exam is that his PTSD more likely than not contributes to his sleep disturbances in the mild to moderate range.  

The Board notes that the Veteran is currently rated 70 percent for his service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The criteria for a 30 percent rating under the Diagnostic Code 9411 specifically include "chronic sleep impairment" as a symptom of the disability.  Thus, the evidence appears to support, based on the above April 2010 VA TDIU/PTSD examination, that the Veteran's insomnia (sleep disturbance) is part and parcel of his service-connected PTSD.  As such, a separate rating for insomnia/sleep disorder would not be warranted.  However the April 2010 VA examiner also reported, as noted above,

He reports that there has been no change in his sleep problems since last exam (and even reports some decrease in nightmare intensity), while also citing greater disruption due to physical problems, e.g., pain in his hands.  

The Veteran is currently service connected for peripheral neuropathy of the upper extremities.  The medical evidence thus reflects that the Veteran has a sleep disturbance related to PTSD and also, apparently, due to upper extremity neuropathy manifesting as painful hands.  In light of these facts, it would be helpful to the Board if an additional medical opinion was obtained to address whether the Veteran has a sleep disability manifested by insomnia/sleep disturbance related to his service-connected disabilities other than PTSD, in particular, upper extremity peripheral neuropathy.  

As for the claim for hypertension, the Veteran's STRs do not reflect findings or treatment for hypertension nor was there a diagnosis of hypertension within the first post-service year.  

In an August 2009 VA treatment record, the clinician noted that, "It seems that diabetes and PTSD may be more likely to cause both the sleeping problems and his hypertension.  

In an April 2010 VA examination, the examiner noted that, "Diabetes did not cause hypertension."  The examiner's apparent rationale was the following:

The hypertension was not found to be present in the military.  [Veteran] has hypertension which may have developed from multiple factors which include his obesity, possible genetics, sedentary lifestyle, nicotine dependence, a positive family history, advanced age, etc.  

The Board agrees with the VA examiner's assessment that the Veteran's hypertension may have been due to a number of possible contributing factors.  Nonetheless, the opinion provides no explanation for why the Veteran's diabetes mellitus did not cause his hypertension.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two).  Furthermore, the examiner used speculative language ("may have developed") when identifying other possible reasons for hypertension occurring.  See e.g. Polovick v. Shinseki, 23 Vet.App. 48, 54 (2009) (holding doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative); see also Hood v. Shinseki, 23 Vet.App. 295, 298-99 (2009) (holding that the equivocal nature of an examiner's opinion should have signaled to the Board that the medical opinion was speculative and of little probative value).  

In a February 2015 VA examination, a different VA examiner also commented on the issue of hypertension related to diabetes mellitus.  He opined:

The Veteran's [h]ypertension was diagnosed at approximately the same time as his [d]iabetes [m]ellitus and therefore his [h]ypertension would not be secondary to his [d]iabetes [m]ellitus.  

As with the April 2010 VA examiner's opinion, the Board finds the February 2015 VA examiner's opinion to be insufficient.  The opinion provides no explanation for why the hypertension being diagnosed at approximately the same time as the diabetes mellitus is necessarily important.  See Nieves, supra.  The Board is left to render its own medical judgment about the importance of the hypertension and diabetes mellitus being diagnosed at the same time.  This the Board is precluded from doing.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board may not render its own unsubstantiated medical conclusions).  

Therefore, it would be helpful to the Board if an additional medical opinion was provided addressing any connection between the Veteran's hypertension and his service-connected diabetes mellitus and/or PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for a sleep disorder/disability and for his hypertension.  After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received, to include relevant records available through the CAPRI records system.  The most recent VA treatment records are dated to February 2015.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2015).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for a VA examination associated with his claims for service connection for a sleep disability and for hypertension.  The Veteran's VBMS and Virtual VA electronic folders must be made available to and reviewed by the examiner in conjunction with the examination, to include the Veteran's service treatment records.  Any testing deemed necessary should be performed.  

Sleep Disability/Disturbance

An August 2009 VA pulmonary consultation note documents the Veteran's problems with sleeping at night.  The Veteran reported that he has problems settling down enough to fall asleep and that he doesn't sleep at night for any significant period of time.  

A VA treatment record, also dated in August 2009, reflects the clinician's report that it appeared that diabetes and PTSD were the possible causes for the Veteran's sleeping problems.  

In an April 2010 VA mental disorders (to include the question of unemployability) examination, the examiner commented that the Veteran's PTSD symptoms included difficulty falling or staying asleep, hard to get to sleep (usually taking an hour), waking up 3-5 times a night, often awakened by pain in hands, or nightmares, or some dream, or noises.  The examiner commented that there had been no change in his sleep problems since last exam (and even reports some decrease in nightmare intensity), while also citing greater disruption due to physical problems, e.g., pain in his hands.  The examiner concluded that the Veteran's PTSD more likely than not contributed to his sleep disturbances in the mild to moderate range.  

The Veteran is currently service connected for peripheral neuropathy of the upper extremities.  Following a review of the Veteran's electronic claims file, the examiner should opine as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran has a sleep disability/disorder attributable to active service or otherwise proximately due to or aggravated by service-connected disability or disabilities, other than PTSD.  

(The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.)  

The examiner must provide a thorough explanation for all conclusions reached.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should thoroughly explain the inability to provide an opinion and identify precisely what facts could not be determined.  

Hypertension

In an August 2009 VA treatment record, the clinician commented that diabetes and PTSD may be more likely the cause for the Veteran's hypertension.  

In an April 2010 VA examination, the examiner noted that diabetes did not cause the Veteran's hypertension.  The examiner's apparent rationale was that the Veteran had hypertension which could have developed from multiple factors which included his obesity, possible genetics, sedentary lifestyle, nicotine dependence, a positive family history, advanced age, etc.  

In a February 2015 VA examination, a VA examiner commented that the Veteran's hypertension was diagnosed at approximately the same time as his diabetes mellitus and therefore his hypertension would not be secondary to his diabetes mellitus.  The importance of the approximate time frame of the diagnoses was not explained.  

Following a review of the Veteran's electronic claims file, the examiner should opine as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's hypertension is attributable to active service or otherwise proximately due to or aggravated by service-connected disability or disabilities, to include diabetes mellitus or PTSD.  

(The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.)  

The examiner must provide a thorough explanation for all conclusions reached.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should thoroughly explain the inability to provide an opinion and identify precisely what facts could not be determined.  

3.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues related to service connection for a sleep disability/disorder as well as for hypertension.  If the benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and be given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


